Citation Nr: 1232145	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1973.  He died in December 2000.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death and for DEA under Chapter 35, Title 38, United States Code.  The Board remanded the case in June 2005 and January 2006 to ensure due process and to obtain additional evidence. 

In October 2005, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is of record.

In May 2008 the Board denied the appellant's claims, and the appellant appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in October 2010, the Court vacated the Board's May 2008 determination and remanded the claim to the Board. 

In May 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) to obtain additional evidence.  The additional evidence has been obtained and associated with the claims file, and the case is before the Board for final review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran died in December 2000.  His death certificate listed the immediate cause of death as toxic effects of methadone, and acute bronchopneumonia as a significant medical condition not directly contributing to death.

2.  At the time of his death the Veteran was not service-connected for any disability.

3.  The most probative evidence reflects that the cause of the Veteran's death was not related to military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The criteria for an award of DEA benefits pursuant to Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2011); 38 C.F.R. § 3.807 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice should include a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a June 2002 letter, issued prior to the rating decision on appeal, and in February 2005, and February 2006 letters, the appellant was advised as to what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need for the appellant to advise VA of or submit any further evidence that pertains to the claim.  The appellant was advised of the evidence needed to establish an effective date in a June 2007 letter.  The claim was most recently readjudicated in January 2012. 

The Board observes that the notice provided did not advise the appellant that the Veteran was not service-connected for any disability at the time of his death or provide an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  However, statements and evidence submitted by the appellant and her representative on her behalf indicate that she is clearly aware that the Veteran was not service-connected for any disability and of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death, including for a condition not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Specifically, the appellant has been an extremely active participant in the claims process.  In this regard, she attended a hearing, submitted numerous statements setting forth the bases of her claim, and she has identified or submitted evidence pertinent to her claim.  In fact, she submitted evidence to the Office of the Chief Medical Examiner on two occasions for a review in an effort to have the Veteran's death reclassified as a suicide related to PTSD or anxiety to specifically help support her VA claim.  She also submitted copies of 38 C.F.R. § 3.302 (Service Connection for Mental Unsoundness in Suicide) and 3.312 (Cause of Death), and discussed reasonable doubt in correspondence.  Her actions in this case reflect actual knowledge of what was needed to substantiate her claim.

Therefore, she has demonstrated her actual knowledge that service connection was not in effect for any disability at the time of the Veteran's death and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Accordingly, any deficiency in VCAA notice pertaining to this matter is harmless error.  See Dalton, 21 Vet. App. at 30-31, see also Shinseki v. Sanders, 129 S. Ct. 1696, 1706-08 (2009) (holding that a claimant has the burden of showing that any error in notice was harmful to his or her claim).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment and personnel records, private and VA treatment records, records from the Social Security Administration (SSA), a VA psychiatric medical opinion, and numerous lay statements and hearing testimony from the appellant.

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the appellant testified at a requested hearing; private treatment records were requested from St. John Medical Center and W.R., M.D., from 1997 to 2000; all treatment records from the TRMC Adult Psychiatric Treatment Unit, including a July 1999 TRMC discharge summary, were requested; the July 1999 TRMC discharge summary was located among the Veteran's VA treatment records from the Muskogee VA Medical Center (VAMC) and associated with the claims file; and a medical opinion by a VA psychiatrist was obtained after the Court's Memorandum decision was issued in October 2010.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the appellant was notified and/or aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been a very active participant in the claims process by providing evidence and argument to support her claim.  Thus, the appellant has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file, including the electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Cause of Death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A certificate of death indicated that the Veteran died in December 2000, and after an autopsy was performed, the immediate cause of death was listed as toxic effects of methadone, which was self-administered.  The manner of death was determined to be accidental.  Acute bronchopneumonia was listed as another significant medical condition not directly contributing to death.  

In a scene investigation report dated in December 2000, V.C., the Veteran's roommate at the time, reported that he found the Veteran dead when he was checking on his well being.  V.C. stated that the Veteran had been treated for chronic back pain for several years and had been on many types of analgesics, including methadone.  According to V.C., the Veteran had abused the medications and also abused alcohol, and "reportedly had been on a 20 day drunk."  V.C. indicated that the Veteran would have his prescriptions filled and would be out of them in just a few days and would then turn to alcohol.  He noted that the Veteran had been sick with the flu for about three weeks, and it was not out of the ordinary that he heard the Veteran vomiting on the morning of his death.  V.C. also advised that the Veteran had always had severe bouts with depression through the Thanksgiving and Christmas holidays and several weeks ago acted as if he was going to cut his wrist with a knife the roommate was using.

At the time of the Veteran's death, service connection was not in effect for any disability.

A June 2003 VA administrative decision recognized the appellant as the valid widow of the Veteran by common-law marriage.

The appellant contends that the Veteran had anxiety during service and that his anxiety disorder and medications used to treat it led to his chemical dependency, which ultimately led to his death.  

Service treatment records reveal that in November and December 1968 the Veteran complained of nervousness; the impression was anxiety and acute anxiety, respectively, and on both instances Valium was prescribed.  In a February 1971 treatment note, he complained of chest pain for one week unrelated to exercise.  He reported that he had shakes when people look at him especially when he is drinking.  The impression was immature personality, and he was given reassurance.  An April 1971 treatment record documents that Librium was prescribed.  An October 1971 treatment record showed that Librium was prescribed again with no refills.  Neither the April nor the October 1971 treatment record identified the Veteran's current complaints or listed a diagnosis.  In a February 1973 separation report of medical history, he denied any depression or excess worry or nervous trouble of any sort.  Psychiatric evaluation on separation examination was reported as normal.

In April 1990 and May 1996, the Veteran applied for nonservice-connected VA pension benefits based on his low back and left leg disabilities.  He failed to report for VA examinations that were scheduled, and his claims were denied.

Post-service records obtained from the Social Security Administration (SSA) show that the Veteran was determined to be disabled for SSA purposes due to a low back disability effective in July 1986, the time that he last worked as a cement layer.  Associated medical records indicate that he initially injured his back in 1978, had subsequent back injuries, and it culminated with a laminectomy in 1986 following a workplace injury.  An April 1986 report by Orthopedic Specialists of Tulsa listed medications used, including Tylox (acetaminophen and oxycodone), Tylenol 4, and Darvocet, and noted that none had satisfactorily relieved his symptoms.  

Subsequent private and VA treatment records associated with the SSA records reflect ongoing complaints of chronic pain and alcohol and drug abuse with in-patient admissions for detoxification and treatment for withdrawal syndrome.  In a November 1994 SSA report of continuing disability, the Veteran admitted that he drinks heavily to relieve his back pain and that he had been treated with Librium earlier in the month during a seven-day detoxification.  During a January 1995 examination for SSA purposes, he denied being nervous or depressed.  The impression was ethanolism and chronic pain secondary to multiple back surgeries.

A VA administrative record dated in August 1999 reported that the physician received a copy of a discharge summary from the TRMC (Tulsa Regional Medical Center) Adult Psychiatric Treatment Unit where the Veteran was admitted in July 1999 for opiate dependence, opiate withdrawal, and depressive disorder NOS (not otherwise specified).  The Veteran claimed an inability to abstain from daily use of opiate pain killers, mostly Tylox and/or Lortab (acetaminophen and hydrocodone), averaging 20 pills/day.  Blood and urine drug screen testing was positive for benzodiazepine, but not for opiates or anything else.  However, the Veteran was adamant about the above history and requested to be put on the methadone program, which was done.  The discharge summary also noted that the Veteran stated that Motrin had been significantly beneficial for management of his pain, but he wanted to take opiates to make him feel high.

Private treatment records from the Pain Clinic of Tulsa showed that the Veteran was seen in February 2000 for complaints of low back pain that also caused problems with depression and sleep.  The assessment included sleep disturbance and depression.  Similar findings were noted in August 2000, at which time the Veteran reported having no problem with the medication, which included methadone for pain.

In a VA primary care record dated in October 2000, the Veteran stated that he had been off of opiates for one month.  He admitted to chronic alcoholism, drinking over a case of beer daily, and that he was hoping to get off of alcohol as well.  He asked for Librium, and it was prescribed for the short term with no refills.

In February 2004 the physician in the Office of the Chief Medical Examiner of Oklahoma who conducted the autopsy responded to a letter sent to her by the appellant, who wanted "anxiety (PTSD)" added to the Veteran's death records "as having a possible relevance to his death."  The physician indicated that she had reviewed the case and documents sent by the appellant.  She commented that there was no documentation in the medical records to support the appellant's claim that the Veteran had been diagnosed with PTSD, or that he was being treated for anxiety at the time of his death.  The medical examiner acknowledged that the Veteran had been treated for anxiety in 1968.  She added that the Veteran had experienced chronic back pain and that he had lumbar spine surgery in 1986.  She also noted that the Veteran had reportedly abused alcohol and prescription drugs for a number of years prior to his death.  She concluded, based on the investigative information and the findings at autopsy, that the cause of the Veteran's death had been accurately classified. 

Another physician in the Office of the Chief Medical Examiner of Oklahoma responded in September 2004 to another letter from the appellant, who wanted the manner of the Veteran's death to be classified as a suicide.  The physician stated that he had reviewed the entire case file, and had obtained the available records from the St. John Medical Center, including the records from Dr. W.R., a psychiatrist.  The physician commented that the records were extensive, but revealed no evidence to suggest suicidal ideation or previous suicide attempts.  Thus, there was no reason to change the opinion regarding the manner of the Veteran's death. 

In a statement dated in January 2005, W.R., M.D., indicated that he had reviewed the history and medical records of the Veteran and determined that he suffered from chronic, severe posttraumatic stress disorder (PTSD) because all of his symptoms and diagnoses were compatible with PTSD, including chronic anxiety, depression with suicidal thoughts and attempts, alcohol and drug dependence, inability to have effective relationships, insomnia, and flashbacks.  He did not relate the diagnosis to any claimed stressful experience, including any from service.

During the October 2005 hearing, the appellant's representative provided an opening statement that the Veteran had a mental health disability in service; self-medicated; remained unstable due to problems with alcohol, Librium, and methadone toxicity; was deemed disabled by SSA due to his mental health condition; and that the Veteran's death from toxic effects of methadone was a result of his treatment for his mental health condition.  The representative also noted for the record that Librium toxicity had been a recurrent problem throughout the Veteran's lifetime and that he was treated with Librium during service.  The appellant testified that because Valium was prescribed shortly after entering service at age 16, the Veteran's ability to overcome any kind of addiction was lessened from the very beginning.  She stated that the Veteran's anxiety diagnosed in basic training became progressively worse and led to all the addictions he had and that the Veteran had apparently been on methadone for a period longer than she had known about.  The appellant reported that once the Veteran ran out of all of his medications, he would turn to alcohol, go back to detox, and start the process again.  She noticed more periods of the Veteran taking too much medication just prior to his death.

In October 2005, the appellant submitted records obtained from the Centers for Medicare and Medicaid Services (CMS), which included summaries of claims for medical treatment and procedures provided to the Veteran and coding sheets that listed numerical diagnoses and the provider name among other information.

In June 2007, Dr. W.R. indicated that the Veteran's treatment records had been destroyed according to a seven-year retention policy.  Private treatment records from St. John Medical Center, however, contained a May 1998 psychosocial assessment and two discharge summary reports dated in November 1998 and October 2000 that were all authored by Dr. W.R.  During the psychosocial assessment, the Veteran reported that he had used alcohol since age 13.  He described mental, emotional, and physical problems from his substance abuse, including recent visual/audio hallucinations.  He denied any prior psychiatric hospitalization.  Following a mental status examination, during which his affect 
was observed by Dr. W.R. to be "sad," the impression was lack of insight in understanding his problem or maintaining a recovery program.  

Both discharge summary reports explained that inpatient treatment was necessary due to the need for detoxification with Librium (and Clonidine in October 2000).  In the November 1998 discharge summary, Dr. W.R. indicated that the Veteran received some individual and group therapy, family therapy, occupational and recreational therapy, Step program, and ongoing psychiatric evaluation.  The Axis I discharge diagnosis was polysubstance dependence, severe, improving and depressive disorder NOS, unchanged; the Axis II diagnosis was personality disorder NOS.  The October 2000 discharge summary explained that the Veteran was admitted via the emergency room to the alcohol and drug unit, dual diagnosis, for the purpose of detox.  The Veteran stated that he was using opiates steadily and also some benzodiazepines.  He reported that he could not stop using on his own and was getting more and more agitated and depressed.  The summary shows that he was provided with the same services and treatment as he received in November 2000, including ongoing evaluation by Dr. W.R.  The discharge diagnosis was opioid dependence, improving and personality disorder NOS.  Dr. W.R. indicated that the Veteran was discharged against medical advice four days after he was admitted and that the prognosis was extremely guarded.  The reports did not document complaints of anxiety or contain any statements regarding the Veteran's military experiences.

As noted in the Introduction, the Board denied the appellant's claims in a May 2008 decision, and in an October 2010 memorandum decision, the Court vacated and remanded the Board's May 2008 decision, determining that VA failed in its duty to properly assist the appellant because she was not afforded a VA medical opinion to address the relationship between the Veteran's in-service anxiety, his substance abuse, and his cause of death from the toxic effects of methadone.

In October 2011, a VA psychiatrist reviewed the entire claims file and provided medical opinions as to whether the Veteran's death from toxic effects of methadone was related to reports of anxiety during service and to Valium and Librium prescribed in response to his complaints.

First, the psychiatrist addressed the question of whether the psychiatric complaints in service were representative of acute manifestations, a chronic psychiatric disorder, or manifestations of a personality disorder.  She noted that the Veteran entered service at age 16 and was treated with benzodiazepines for anxiety shortly thereafter in November 1968.  She indicated that the specific type of anxiety was not clear, but highly probable for adjustment disorder with anxious features in adjusting to life in the service, especially in light of being a teen.  The psychiatrist also explained that it could not be determined from the review of the claims file 
if a personality disorder was evident or not other than what the record currently reflects.  The psychiatrist elaborated that it was not clear why the Veteran sought enlistment at such a young age and how these factors may have contributed to his condition/behaviors, but it did appear that the Veteran's anxiety persisted beyond the length of time for an adjustment disorder and that generalized anxiety disorder may have been the more accurate description, and which can become a chronic anxiety problem.  The psychiatrist concluded that based on personality disorder noted in service and again in later discharge summaries in full adulthood, a personality disorder was likely, due to the persistence noted over time.

Second, the psychiatrist addressed whether any current psychiatric disorder (other than a personality disorder) was related to the Veteran's in-service psychiatric complaints.  The psychiatrist noted that it was difficult to fully understand the current or contemporary psychiatric disorder (near the time of the Veteran's death) other than the profound and pervasive serious alcohol and substance disorder that the Veteran exhibited.  She observed that medical documents from St. John's and St. Francis and references to other substance treatment facilities clearly indicated that the primary diagnosis was substance abuse or dependence, personality disorder and some depression that was likely related to substances, and the Veteran had no clear period of sobriety.  The psychiatrist explained that the extent of the Veteran's abuse of alcohol, narcotics, and methadone far exceeded what would typically be seen in self-medicating a generalized anxiety disorder.  

Based on the above reasoning, the psychiatrist opined that the Veteran had a separate substance addiction that was not caused by or a result from a primary anxiety disorder.  She further reasoned that it could be that the Veteran used substances to address pain issues as the record reflects a time sequence of narcotic problems in conjunction with several unsuccessful back surgeries and that he 
had Social Security disability benefits for back problems, adding that in those evaluations there were no noted psychiatric problems.  Therefore, she reiterated 
that she did not believe that these current psychiatric disorders of substance abuse were related to the anxiety disorder that he had during his service and that methadone is not a medication used to treat or manage anxiety disorders and is not prescribed for this.  The psychiatrist concluded that the current abuse of alcohol and opioids/methadone were likely contributors to the Veteran's death as noted by the autopsy findings - methadone misuse as the primary cause.  She reasoned that the Veteran's abuse of prescription medications seemed to have escalated over the years, and it was likely that the Veteran developed tolerance to the methadone and escalated his dose to the point of respiratory failure.

Finally, the psychiatrist considered whether the Veteran's methadone prescription for the time period shortly preceding his death was for treatment of substance abuse.  The psychiatrist indicated that it could not be determined from the claims file whether the prescription for methadone was used for treatment of the Veteran's substance abuse or if it was prescribed for pain management.  However, she explained that anxiety disorders do not result in substance abuse, and being prescribed medication for anxiety does not cause or result in a substance disorder.  She noted that records indicated the Veteran's abuse of medications was rather extensive (heroine, valium, methadone, Lortab, morphine, cannabis, and alcohol), which far exceeded that seen in anxiety disorders.  She stated that the multiple back surgeries and chronic pain may have been contributors to the Veteran's access to pain medications and difficulties in pain management as well as difficulties in self-limiting his dosing.

The psychiatrist also considered the suggestion that the Veteran had PTSD.  She stated that the diagnosis of PTSD was not warranted and the claims file did not support that diagnosis.  She noted that the records from Dr. W.R. were inconsistent in this matter; his discharge summaries from St. John's did not indicate PTSD, but in November 1998 diagnosed polysubstance dependence, depression NOS, and personality disorder NOS.  It appeared to the VA psychiatrist that the Veteran was treated by Dr. W.R. from 1997 to 2000.  The VA psychiatrist stated that it was not until January 2005 that Dr. W.R. provided a letter, requested by the widow, to "recall the diagnosis" (as documents were no longer available), which Dr. W.R. indicated was PTSD and alcohol dependence.

In October 2011, the appellant furnished a VA Form 21-4142 (Authorization and Consent to Release Information) to obtain the Veteran's psychiatric records from TRMC, which was now known as Oklahoma State University Medical Center.  In an accompanying statement the appellant related that obtaining the records probably was not possible due to the medical center's records retention policy.  A January 2012 report of general information indicated that University Medical Center personnel also informed VA about a ten-year retention policy, but that an attempt would be made to locate the July 1999 TRMC discharge summary.

In January 2012, the Muskogee VAMC located the actual TRMC discharge summary from July to August 1999 among the Veteran's VA treatment records and associated it with the claims folder.  The discharge report was consistent with the VA physician's August 1999 summary of it.  The discharge summary showed 
that the Veteran reported significant withdrawal symptoms associated with his reported daily use of opiate pain killers.  The initial treatment focus was on opiate dependence with withdrawal symptoms and detoxification using methadone protocol was used.  The discharge summary also indicated that the Veteran was placed on Trazodone for management of some underlying depression and insomnia but declined to take the medication.  The report added that the Veteran continued to seek more detox medicine, which was denied; the Veteran stated that Motrin was significantly beneficial for the management of his pain but he wanted to take opiates to make him feel high.

The Board acknowledges that the claims file was not returned to the October 2011 VA psychiatrist after the actual 1999 discharge summary from TRMC was received in January 2012.  However, because the TRMC discharge summary is duplicative of the August 1999 VA administrative note that summarized the original report and because the August 1999 VA note was available to the October 2011 VA psychiatrist for review, the Board finds that a supplemental opinion from the October 2011 VA psychiatrist is unnecessary and a remand for this purpose would only delay a final decision.

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for the cause of the Veteran's death is not warranted.

Again, the appellant contends that the Veteran had anxiety during service and that his anxiety disorder and medications used to treat it led to his chemical dependency, which ultimately led to his death from toxic effects of methadone.

While the record reflects the Veteran experienced anxiety during military service, the question here is whether the Veteran had an anxiety disorder at the time of his death that was related to his complaints of anxiety and medical treatment for anxiety during service and that resulted in substance abuse and dependence, specifically, methadone abuse or dependence, which ultimately led to his death.  

Some of the Veteran's own statements made to medical providers before his death suggest that his problems with alcohol and other drugs followed his back surgeries and chronic back pain and that his other mental health problems began with his escalating alcohol and drug abuse.  For example, in November 1994 he stated that he drinks heavily to relieve back pain; in May 1998 he described mental problems from substance abuse; in August 1999 he requested to be in the TRMC methadone program and added that he wanted opiate pain medications to feel high; and in February 2000 he stated that his low back pain was causing problems with depression and sleep.  His statements did not include complaints of anxiety.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

Similarly, statements made by the Veteran's roommate during the December 2000 scene investigation are consistent with the Veteran's statements and the medical evidence, and reflect personal knowledge of the Veteran's behavior near the time of his death.  Here, the roommate knew that the Veteran had been on methadone and other medications for chronic back pain for several years and that the Veteran had abused medications and alcohol, running out of prescriptions within a matter of days then turning to alcohol.  He had also observed that the Veteran typically became depressed during winter holidays, but did not report any observations related to anxious behavior by the Veteran.  The Board finds that the roommate is competent to report his observations of the Veteran's medication and alcohol abuse because the Veteran had been living with him at the time of his death.  The Board finds that the roommate's statements during the scene investigation are credible because they are independently consistent with medical evidence of record and do not reflect a personal interest or bias in the determination of the cause or manner of the Veteran's death.

The only medical opinions to address whether the Veteran had an anxiety disorder at the time of his death were in February 2004 from the physician from the Office 
of the Chief Medical Examiner who conducted the autopsy; from the private psychiatrist, Dr. W.R., in January 2005; and from the VA psychiatrist in October 2011.  

The autopsy physician opined that the cause of the Veteran's death had been accurately classified and that adding anxiety or depression as a cause of death was not warranted.  In support of her conclusion, the autopsy physician reviewed the case and documents sent by the appellant and acknowledged that the Veteran had been treated for anxiety in 1968, but pointed out that there was no documentation in the medical records to support the appellant's claim that the Veteran had been diagnosed with PTSD, or that he was being treated for anxiety at the time of his death.  Moreover, the autopsy physician's opinion that the cause of death was due to toxic effects of methadone was bolstered by her observation that the Veteran had experienced chronic back pain and had been abusing alcohol and prescription drugs for a number of years prior to his death and by the fact that her medical conclusion is consistent with the contemporaneous lay observations of the Veteran's roommate with respect to the Veteran's methadone use, medication abuse, and depression near the time of his death.  

Therefore, the Board finds that the autopsy physician's medical opinion is persuasive and probative evidence against the claim because it was based on a review of medical evidence and supported by an articulated medical rationale that is consistent with the medical evidence of record as well as a lay statement made contemporaneously with the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board finds that the medical opinion of Dr. W.R. warrants little, if any, probative value.  Although he reported reviewing the history and records before preparing the January 2005 statement, his conclusions appear to be contradicted by prior treatment records he authored that are associated with the claims file.  In 

January 2005, Dr. W.R. reported that the Veteran suffered from chronic, severe PTSD, including anxiety, depression with suicidal thoughts and attempts, and alcohol and drug dependence.  In fact, available treatment records from Dr. W.R. do not mention such a chronic anxiety disorder, to include PTSD, and instead refer to polysubstance dependence and detoxification, depressive disorder, and a personality disorder.  Also, while Dr. W.R. prescribed Librium - the same medication that was prescribed during military service in 1971 - in November 1998 and October 2000, his medical reports clearly reflect that Librium was prescribed for detoxification purposes, rather than to treat anxiety.  Finally, the January 2005 medical opinion did not relate the reported diagnosis of PTSD or anxiety to a claimed stressful experience, including any from military service, or identify any continuity of symptomatology of an anxiety disorder since military service until the time of the Veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In comparison, the Board finds that the October 2011 opinion of the VA psychiatrist that the Veteran's substance abuse and addiction was a separate disorder not caused by or a result of a primary anxiety disorder is persuasive and probative evidence against the claim.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Here, the VA psychiatrist explained that the evidence of record near the time of the Veteran's death showed the primary diagnosis was substance abuse or dependence and that methadone is not used to treat or manage anxiety disorders.  She also explained that given the Veteran's access to narcotic pain medications for his back and his extensive opioid/methadone and alcohol abuse and misuse, it was likely that the Veteran developed tolerance to the methadone and escalated his dose to the point of respiratory failure.  The Board finds that the VA psychiatrist's medical opinion and rationale are consistent with the medical evidence of record, which documents opioid and alcohol dependence and inpatient detoxifications, methadone prescribed for detoxification and for chronic back pain, and diagnosed depression.  

The Board acknowledges the appellant and her representative's contentions that the Veteran's anxiety during service and the prescribed medications used to treat it led to the Veteran's chemical dependency and death from toxic effects of methadone.  However, neither the appellant nor her representative has the medical expertise that would render their statements as to medical matters competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, their statements as to the relationship between the Veteran's military service and his cause of death are not competent medical opinions.  Rather, the medical opinions provided by the autopsy physician in February 2004 and the VA psychiatrist in October 2011 are significantly more probative than the appellant's and her representative's lay opinions.  

In summary, whether the Veteran had been using methadone at the time of his death for opiate dependence or withdrawal or for managing his chronic low back pain, the most probative evidence reflects that his substance abuse and addiction near the time of his death, including his methadone abuse or misuse, was a separate, primary disorder that was not caused by or a result of a primary anxiety disorder, including the complaints of anxiety reported and treated with medication during military service.  Accordingly, the preponderance of the evidence is against the claim for service connection for the cause of death, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 

against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Basic Eligibility for DEA Benefits

With respect to the issue of entitlement to DEA benefits pursuant to the provisions of Chapter 35, Title 38, United States Code, the Board notes that a child or spouse of a deceased veteran has basic eligibility for such benefits where the veteran was discharged under other than dishonorable conditions, and had a permanent and total service-connected disability in existence at the date of his death or died as a result of service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2011); 38 C.F.R. § 3.807(a) (2011).

As noted above, at the time of the Veteran's death, service connection was not in effect for any disability.  Moreover, as discussed, the evidence does not establish that the Veteran's death from toxic effects of methadone is related to service.  Absent such evidence, the Board finds that the appellant's claim for DEA benefits is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


